Citation Nr: 0614265	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-22 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to July 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  A hearing was conducted at the RO by the 
undersigned Veterans Law Judge in October 2005.  


FINDINGS OF FACT

1.  Evidence of hypertension was not shown in service.

2.  Hypertension was not compensably disabling within the 
one-year period following the veteran's discharge from active 
duty. 

3.  Hypertension was not diagnosed until many years after 
service. 

4.  There is no competent medical evidence etiologically 
relating hypertension to service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated by service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107  (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304. 3.307, 
3.309  (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claims.

The Claim

The veteran contends that his current hypertension is related 
to military service.  Specifically, he relates that he was 
treated for hypertension while in service and was given a 
medical discharge from service partly on account of his 
hypertension.  The claimant has testified that he was 
receiving blood pressure medication while in service.  The 
appellant requests that he be afforded the benefit of the 
doubt.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of hypertension may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

With the above criteria in mind, the Board notes that the 
veteran's service medical records are silent for any 
complaints, findings, treatments, or diagnoses of 
hypertension.  His blood pressure was within normal limits at 
a March 1956 examination prior to an April 1956 Board of 
Medical Survey.

Moreover, the record includes no postservice evidence of 
hypertension for several decades after separation from active 
duty in 1956.  VA treatment records dated August 2002 to 
September 2003 provide the earliest competent evidence of 
this disorder.  An August 2002 treatment record from the 
Sacramento VA Medical Center (VAMC), however, does note that 
the veteran has a prior history of hypertension.  While the 
veteran has alleged receiving VA treatment from the 
Sacramento facility beginning in the early 1970s, VA medical 
records obtained and associated with the claims file supply 
no such indication.  Indeed, had such treatment taken place, 
it would still have occurred upwards of fourteen years after 
service.  Too much time would have elapsed to support a 
finding of chronicity.  

While the veteran himself argues that his hypertension is 
etiologically related to service, as a layperson, his opinion 
does not constitute competent evidence of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

No medical evidence has been presented which indicates that 
the veteran's hypertension is in any way related to his 
military service, or was present to a compensable degree 
within a year of his discharge from active duty.  Moreover, 
none of the aforementioned VA medical records address the 
etiology of the hypertension.  Additionally, no health 
professional appears to have ever told the claimant that his 
hypertension is related to military service.  Nor has the 
claimant indicated that such medical records exist as would 
show a nexus between service and current disability.

In testimony and several other statements on file, the 
veteran contends that he was treated for hypertension while 
in service, and he asserts that there are medical discharge 
papers to confirm his claim.  The record shows that in 
October 2003 the RO requested the veteran's separation 
physical examination, and that the National Personnel Records 
Center (NPRC) subsequently informed the RO that there were no 
such records on file.  The Board therefore finds the service 
evidence of record to be reasonably complete for 
adjudication.

The Board acknowledges that in January 2006 the veteran 
submitted additional documentary evidence indicating that he 
has had hypertension since 1990.  This evidence has yet to be 
reviewed by the RO.  Although a waiver of agency of original 
jurisdiction (AOJ) consideration was not filed, the Board 
finds this evidence not probative to the question whether 
hypertension was incurred or aggravated in-service, and 
therefore adjudication may proceed.

In short, there is no evidence of hypertension in service, or 
until at least several decades thereafter; nor is there a 
competent opinion addressing the etiology of the 
hypertension.  In light of the evidence overwhelmingly 
preponderating against the claim, the benefit of the doubt 
doctrine is not applicable and the service connection for 
hypertension sought on appeal cannot be granted.  The claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


